DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, 7, 10, 14, 20-26, 28, 30, 33-35, and 37-39 are presented for examination.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 10, 23, 33-34, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al., “Evaluation of a Layered Approach to Question Answering over Linked Data,” in Int’l Semantic Web Conf. 362-74 (2012) (“Walter”) in view of Wang et al. (US 20170270159) (“Wang”) and further in view of Gupta et al. (US 20070022078) (“Gupta”).
Regarding claim 10, Walter discloses “[a] system comprising: 
a computer-readable memory storing executable instructions; and  
-35-one or more processors in communication with the computer-readable memory (question answering involves mapping natural language questions into appropriate SPARQL queries or graph patterns that yield an appropriate and correct answer when evaluated – Walter, sec. 1, first paragraph [this sentence makes clear that the method is taking place in a computer environment, i.e., that the method is being run on processors that execute instructions stored in memory]), wherein the one or more processors are programmed by the executable instructions to at least: 
obtain data representing a set of training questions (Walter sec. 1, second full paragraph of p. 363 discloses that the system receives questions taken from the DBPedia training questions of the 2nd Open Challenge on Question Answering over Linked Data (QALD-2); note that, insofar as the QALD-2 data are compiled as a set of training questions and thereby “added to a set” of training questions, this passage also reads on claim 1’s “adding data representing the question to a set of training questions”);
train an automated question answering system using the set of training questions (Walter sec. 3.1 indicates that the system is evaluated for the correctness of the answers given on the DBPedia training and test sets provided by QALD-2, consisting of 75 training and 72 test questions);
receive, from an electronic device, text representing a question (question such as “What is the currency of the Czech Republic?” is input – Walter, sec. 2.1, esp. 4(a)); 
identify a set of named entities included in the text (parsing a natural language question produces a set of SPARQL query templates corresponding to proto-interpretations of the question, which mirror the semantic structure of the question; for instance, in the query “What is the currency of the Czech Republic?”, the template fills slots such as ?p of unknown type, later specified as “property” [first type] and denoted by the noun currency [named entity 1], and ?x of type “resource” [second type] expressed as “Czech Republic” [named entity 2], but contains another slot ?y which may be subject or object, so that the triple may be ?y ?p ?x or ?x ?p ?y – Walter, secs. 2.1-2.2); 
determine a first type of a first subset of the set of named entities (parsing a natural language question produces a set of SPARQL query templates corresponding to proto-interpretations of the question, which mirror the semantic structure of the question; for instance, in the query “What is the currency of the Czech Republic?”, the template fills slots such as ?p of unknown type, later specified as “property” [first type] and denoted by the noun currency [entity 1], and ?x of type “resource” [second type] expressed as Czech Republic [entity 2], but contains another slot ?y which may be subject or object, so that the triple may be ?y ?p ?x or ?x ?p ?y – Walter, secs. 2.1-2.2);
determine a second type of a second subset of the set of named entities (parsing a natural language question produces a set of SPARQL query templates corresponding to proto-interpretations of the question, which mirror the semantic structure of the question; for instance, in the query “What is the currency of the Czech Republic?”, the template fills slots such as ?p of unknown type, later specified as “property” [first type] and denoted by the noun currency [entity 1], and ?x of type “resource” [second type] expressed as Czech Republic [entity 2], but contains another slot ?y which may be subject or object, so that the triple may be ?y ?p ?x or ?x ?p ?y – Walter, secs. 2.1-2.2); 
retrieve, using the automated question answering system from a knowledge base, first information associated with the question, the retrieving based on at least one of the first type of the first subset or the second type of the second subset (processing a template involves a lookup of all slot terms in an inverted index; for indexation, all concepts from DBPedia [knowledge base] subsumed by the ontology and property namespace [first type of first subset] are extracted, from which an inverted index is built that maps each label to a set of URIs; in the current example, the slot terms “currency” and “Czech Republic” are found in the index; hypotheses about possible instantiation of query slots with URIs are built, and the hypotheses are used to instantiate a SPARQL template, yielding two alternative interpretations of the question corresponding to whether ?y is subject or object; generated queries are then sent to the SPARQL endpoint and the highest ranked query that actually returns an answer is selected as final output [answer given by a non-highest-ranked query = first information associated with the question] – Walter, sec. 2.2 – Walter, sec. 2.2); …
generate … second information associated with the question (hypotheses about possible instantiation of query slots with URIs are built, and the hypotheses are used to instantiate a SPARQL template, yielding two alternative interpretations of the question corresponding to whether ?y is subject or object; generated queries are then sent to the SPARQL endpoint and the highest ranked query that actually returns an answer is selected as final output [answer given by the highest-ranked query = second information] – Walter, sec. 2.2); and 
the query in 7b [with ?x ?p ?y] returns [transmits] an answer [portion of the information associated with the question] and seems to represent a valid interpretation of the natural language question; the highest ranked query that actually returns an answer is selected as final output – Walter, penultimate paragraph before sec. 2.3).”
	Wang discloses “determin[ing] that the first information associated with the question fails to satisfy a quality criterion (requirements satisfaction determiner module may identify answer boxes [first information associated with the question] that are specific categories as high quality answers; for example, currency conversion and sports answer boxes are not identified as high quality answers [fail to satisfy a quality criterion] because there is a lower degree of certainty that those categories of answer boxes satisfy the queries that generate the answer boxes than, say, weather and stock answer boxes [so that the lower quality answer boxes lack the weather/stock context required for a high quality answer] – Wang, paragraph 42);
substitut[ing], for the first … entity of the set of … entities, a representative … entity of a[n] … entity class (in a query rewrite module, if there is a match between the entity identifier of a first query and a pronoun [representative] of a second query, a modified query is generated; in some implementations, the pronoun of the second query is substituted with the entity identifier of the first query to generate the modified query – Wang, paragraph 75), wherein the … entity class comprises a plurality of distinct … entities including the first … entity (a first query may be “who is Ben Affleck,” and a second query may be “what is his height;” the entity identifier of the first query is “Ben Affleck” and the gender of “Ben Affleck” is male; the pronoun of the second query is “his” and the gender of the pronoun is male; therefore, there is a match between “Ben Affleck” and “his” because both the entity identifier and the pronoun are male [so the entity class in this example may comprise all terms and phrases that refer to a male, including “Ben Affleck” (entity 1) and “his” (entity 2, distinct from entity 1)] – Wang, paragraph 81), wherein the first … entity corresponds to a first object (see Wang paragraphs 75 and 81 and note that entity/string “Ben Affleck” corresponds to the actor/object Ben Affleck); and wherein the representative… entity corresponds to a second object that is different from the first object (see Wang, paragraphs 75 and 81 and note that representative member string “his” corresponds to the English word/object “his”, which is different in general from Ben Affleck); 
obtain[ing] information associated with the representative … entity (system causes second query results [information associated with the query containing the representative member] responsive to a selected modified query to be generated – Wang, paragraph 54); and 
determin[ing] at least one of a fact or an inference rule used to obtain the information associated with the representative … entity (system selects the modified query from one or more modified queries; system selects a modified query based on confidence scores for each of the one or more modified queries; for instance, the system selects the modified query with the greatest associated confidence score [fact = query used to obtain the second results [information associated with the representative member] has the highest confidence score] – Wang, paragraph 53); [and]
generat[ing], using at least one of the fact or the inference rule, second information associated with the question (system selects the modified query from one or more modified queries; system selects a modified query based on confidence scores for each of the one or more modified queries; for instance, the system selects the modified query with the greatest associated confidence score [fact = query used to obtain the second results [information associated with the substitute entity] has the highest confidence score; system generates the second results by using the high confidence score of the modified query to select the modified query and use it to retrieve the second results] – Wang, paragraph 53)….”
	Walter and Wang both relate to question-answering systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walter to determine that the first information associated with the question fails to satisfy a quality criterion, as disclosed by Wang, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the system to give better-quality answers by providing it with functionality for discounting answers that are unlikely to be fully responsive.  See Wang, paragraph 42.  Further, it would See Wang, paragraphs 4-8 (first query does not satisfy a requirement that the query results include a high quality answer, so the query is rewritten).
	“substitut[ing], for a first named entity of [a] set of named entities, a representative named entity of a named entity class (in a system for enabling an autonomous machine systematically to process user commands and respond to instructions, one category of class rules finds alternate action-object pairs that can substitute for an action-object pair that the machine does not know about; for example, if the unknown action-object pair is (pour, water), and the machine does not know how to pour water, a match could be made to the known pair (tilt, water bottle) – Gupta, paragraph 35 [first named entity = water, representative named entity = water bottle, representative of a class of pourable things])….”
	Gupta and the instant application both relate to substitution of entities to answer questions and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Walter and Wang to substitute one named entity for a representative named entity, as disclosed by Gupta, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would expand the capabilities of the system by allowing it to reason about entities similar to an entity with which it may not be familiar.  See Gupta, paragraph 35.

Claim 1 is a method claim corresponding to system claim 10 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 23, Walter, as modified by Wang and Gupta, discloses that “the determining that the first information associated with the question fails to satisfy the quality criterion comprises: 
requirements satisfaction determiner module may identify answer boxes [information associated with the question] that are specific categories as high quality answers; for example, currency conversion and sports answer boxes are not identified as high quality answers because there is a lower degree of certainty that those categories of answer boxes satisfy the queries that generate the answer boxes than, say, weather and stock answer boxes [so that the lower quality answer boxes lack the weather/stock context required for a high quality answer] – Wang, paragraph 42).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walter to determine that the information associated with the question is missing context, as disclosed by Wang, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the system to give better-quality answers by providing it with functionality for discounting answers that are unlikely to be fully responsive.  See Wang, paragraph 42.

Regarding claim 33, Walter, as modified by Wang and Gupta, discloses that “the representative entity is designated as the representative entity of the class of entities based on a quantity of distinct items of information with which the representative entity is associated (if a first query is “who is Ben Affleck” and a second query is “what is his height,” the entity identifier is “Ben Affleck,” which matches the pronoun “his” because both the entity identifier and the pronoun are male – Wang, paragraph 81 [so that the representative entity “his” is associated with the property of being male (quantity of distinct items of information, i.e., one piece of information) and represents the class “words and phrases that refer to a male” based on this connection]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walter to make an entity representative based on its association with a quantity of information, as disclosed by Wang, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the representative entity is associated with the same class as the entity it represents.  See Wang, paragraph 81 (there is a match between “his” and “Ben Affleck” because both the entity identifier and the pronoun are male).

Regarding claim 34, Walter, as modified by Wang and Gupta, discloses that “the first object comprises a first tangible object, and … the second object comprises a second tangible object (in a system and method to enable an autonomous machine to process user commands and respond to situations, commonsense knowledge is used to extract class rules; one category of class rules finds alternate action-object pairs that can substitute for an action-object pair that the autonomous machine does not know about; for example, if the unknown action-object pair is (pour, water), and the autonomous machine does not know how to pour water, a match could be made to the known pair (tilt, water bottle) [so the system substitutes a first tangible object “water” with a second tangible object “water bottle”] – Gupta, abstract and paragraphs 32, 35).”    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Walter and Wang to replace an entity representing a tangible object with another entity representing another tangible object, as disclosed by Gupta, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide a mechanism by which the system can respond to unknown situations with which it has no experience, thereby increasing its reliability.  See Gupta, paragraph 35.

Regarding claim 37, Walter, as modified by Wang, discloses that “the first information is different from the second information (see rejection of claim 10 supra and Walter, sec. 2.2 and note that the “first information” is the answer given by a non-highest ranked query and the “second information” is information given by the highest-ranked query).” -9-  

Claims 28, 30, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Walter in view of Wang and Gupta and further in view of Tunstall-Pedoe (US 20090192968) (“Tunstall-Pedoe”).
Regarding claim 28, Walter, as modified by Wang, Gupta, and Tunstall-Pedoe, discloses “generating a reformatted version of the text representing the question (in a user interaction with a plug-in embodiment of a knowledge repository, a user query has been retranslated [reformatted] to unambiguous natural language to demonstrate that the user’s question has been understood – Tunstall-Pedoe, paragraph 103; see also Fig. 2, reference characters 202 and 208 (question “Is Madonna single?” is retranslated as “Determine whether [or] not joined by marriage (monogamous) to another person is an attribute which applies to Madonna Louise Ciccone, the famous singer of popular music at the current time.”)); and 
generating a second set of named entities based on the reformatted version of the text representing the question (query answering system produces a concise explanation for the answer by presenting facts [entities] in the static knowledge base which were used to answer the query – Tunstall-Pedoe, paragraph 103; see also Fig. 2, reference character 206 (indicating that facts such as “unmarried is the opposite of married,” “married is the left coincident attribute of ‘is married to,’ and “Madonna  [named entity 1] has been married to Guy Ritchie [named entity 2] since the 22nd of December 2000” are used to answer the question)), wherein the generating the second information associated with the question comprises retrieving, from the knowledge base and based on the second set of named entities, the second information associated with the question (query answering system produces a concise explanation for the answer by presenting facts [entities] in the static knowledge base which were used to answer the query – Tunstall-Pedoe, paragraph 103; see also Fig. 2, reference character 206 (indicating that facts such as “unmarried is the opposite of married,” “married is the left coincident attribute of ‘is married to,’ and “Madonna has been married to Guy Ritchie since the 22nd of December 2000” are used to answer the question); using the facts in the knowledge base, the query answering system produces an answer [information associated with the question] which is translated back into natural language for presentation to the user – id. at paragraph 103).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Walter, Gupta, and Wang to reorganize the question and generate a second set of entities and information associated with the question from the reformatted version of the question, as disclosed by Tunstall-Pedoe, and an ordinary artisan could reasonably expect to do so successfully.  Doing See Tunstall-Pedoe, paragraph 103.

Regarding claim 30, the rejection of claim 10 is incorporated.  Walter further discloses “obtain[ing], over a … connection to an external data store, the information associated with the … member (in answering the question “What is the currency of the Czech Republic?”, two hypotheses about possible instantiation of query slots with URIs are built; generated queries are sent to a SPARQL endpoint [containing a data store] and the highest ranked query that actually returns an answer [information associated with members “currency” and “Czech Republic”] is selected as final output – Walter, sec. 2.2)….”
Tunstall-Pedoe further discloses “one or more non-transitory storage devices storing the knowledge base (knowledge representation systems include a knowledge base in which knowledge is represented in a structured, machine-readable format that encodes meaning – Tunstall-Pedoe, abstract; knowledge base is stored on a data store – id. at claim 1); 
wherein the one or more processors are programmed by further executable instructions (computing device [including a processor containing executable instructions] generates knowledge for inclusion in the knowledge base by inferring second knowledge from first knowledge – Tunstall-Pedoe, paragraph 24) to:
provide, to a plurality of electronic devices over a network, access to an automated question answering interface, wherein the electronic device is one of the plurality of electronic devices, and wherein the text representing the question is received from the electronic device, over the network, in a non-standardized format1 (internet-based [i.e., network-based] knowledge base may be stored in structured form – Tunstall-Pedoe, paragraph 23; search-engine query entered by a user can be processed both by the search engine and by a plug-in to produce a result originating from the structured knowledge source; a user question passed through both the search engine and the plug-in is processed through a query answering system and produces an answer translated back into natural language for presentation to a user – id. at paragraphs 102-103; see also Fig. 2 (showing the natural-language [non-standardized] question “Is Madonna single?” being entered into an internet-based search engine [interface] on a computer [electronic device]));
obtain, over a network connection …, the information associated with the representative named entity (plug-in associated with search engine retranslates the query back into natural language to demonstrate that a user’s question has been understood – Tunstall-Pedoe, paragraph 103; note also that Fig. 2 retranslates the question “Is Madonna single?” as “Determine whether or not joined by marriage (monogamous) to another person is an attribute that applies to Madonna Louise Ciccone, the famous singer of popular music, at the current time” so that “marriage (monogamous)” represents “single”; note also that the knowledge base returns the fact “Madonna has been married to Guy Ritchie since the 22nd of December 2000” [information associated with the representative named entity “Madonna”]); and
store, in the knowledge base, at least one of the information associated with the representative named entity or the second information associated with the question (note that Tunstall-Pedoe Fig. 2 depicts the knowledge base as returning the fact “Madonna has been married to Guy Ritchie since the 22nd of December 2000” [information associated with the representative member “marriage (monogamous)”] in response to the question “Is Madonna single?”; paragraph 103 and reference character 207 indicate that the fact can be confirmed or contradicted by users interacting with the system; paragraph 94 indicates that when a great deal of confidence has been gained in the veracity of a fact the system ceases to accept user assessment on it [so the underlying fact would be stored in the knowledge base essentially immutably]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Walter, Gupta, and Wang to provide access to the question answering interface to users in disparate locations and use the network to retrieve and store information associated with the representative member in the knowledge base, as disclosed by Tunstall-Pedoe, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would enhance the capacity of the system to answer the question by ensuring that the underlying facts used to generate the answers are correct and readily available to the system.  See Tunstall-Pedoe, paragraph 103 and Fig. 2.

Regarding claim 38, Walter, as modified by Wang, Gupta, and Tunstall-Pedoe, discloses “determining a plurality of sub-questions associated with the question, wherein the plurality of sub-questions includes a first sub-question associated with a first class of information and a second sub-question associated with a second class of information (Tunstall-Pedoe Fig. 2 shows that the question “Is Madonna single?” is answered by using facts such as “unmarried is the opposite of married,” “married is the left coincident attribute of ‘is married to,’” and “Madonna has been married to Guy Ritchie since the 22nd of December 2000” [i.e., the question “Is Madonna single?” involves the system asking sub-questions “Does single mean unmarried, the opposite of married?” [first sub-question, associated with the class of information dealing with the definition of “single”] and “Is Madonna married to Guy Ritchie?” [second sub-question, associated with the category of information dealing with Madonna’s marital status]); 
generating a first answer to the first sub-question (Tunstall-Pedoe Fig. 2 shows that answering the question “Is Madonna single?” involves using the fact “unmarried is the opposite of married” [i.e., the answer to the first sub-question “Does single mean unmarried, the opposite of married?” is “yes”]); and 
Tunstall-Pedoe Fig. 2 shows that answering the question “Is Madonna single?” involves using the fact “Madonna has been married to Guy Ritchie since the 22nd of December 2000” [i.e., the answer to the question “Is Madonna married to Guy Ritchie?” is “yes”]); 
wherein obtaining the information associated with the representative named entity is based on at least one of the first answer or the second answer (Tunstall-Pedoe Fig. 2 shows that the question “Is Madonna single?” is answered by referring to facts “unmarried is the opposite of married” and “Madonna has been married to Guy Ritchie since the 22nd of December 2000” and that the system interprets the question as meaning “Determine whether or not joined by marriage (monogamous) to another person is an attribute which applies to Madonna Louise Ciccone, the famous singer of popular music at the current time” [i.e., the information associated with Madonna, which represents Madonna Louise Ciccone, the famous singer of popular music, is based on the answer “Madonna has been married to Guy Ritchie since the 22nd of December 2000”]).”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Walter, Wang, and Gupta to break the question up into sub-questions and obtaining information associated with a representative named entity based on one of the answers, as disclosed by Tunstall-Pedoe, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the user’s question is understood by breaking the question into parts that are more readily understood by the computer.  See Tunstall-Pedoe, Fig. 2 and paragraph 103.

Regarding claim 39, Walter, as modified by Wang, Gupta, and Tunstall-Pedoe, discloses that “generating the second answer comprises: 
determining the second answer based at least partly on the first answer, wherein the information associated with the representative named entity comprises the second answer (Tunstall-Pedoe Fig. 2 shows that answering the question “Is Madonna single?” involves using the facts “unmarried is the opposite of married” and “Madonna has been married to Guy Ritchie since the 22nd of December 2000” [i.e., answering the second question “Is Madonna married to Guy Ritchie?” requires knowing the answer to the question “Is married the opposite of unmarried?”]; the system states that it understands the question to mean “Determine whether or not joined by marriage (monogamous) to another person is an attribute which applies to Madonna Louise Ciccone, the famous singer of popular music at the current time” [so that the information associated with “Madonna,” the named entity that represents “Madonna Louise Ciccone, the famous singer of popular music” is that she has been married to Guy Ritchie since December 22, 2000]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Walter, Wang, and Gupta to determine a second answer to a second sub-question based on a first answer to a first sub-question, as disclosed by Tunstall-Pedoe, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the user’s question is understood by breaking the question into parts that are more readily understood by the computer.  See Tunstall-Pedoe, Fig. 2 and paragraph 103.

Claims 5, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Walter in view of Wang and Gupta and further in view of Boguraev et al. (US 20140072948) (“Boguraev”).
Regarding claim 14, neither Walter, Gupta, nor Wang appears to disclose explicitly the further limitations of the claim.  However, Boguraev discloses that “the one or more processors are further programmed by the executable instructions to at least:  
-36-transmit a textual representation of the set of named entities to a natural language understanding system (QA system [natural language understanding system] receives a question [textual representation of a set of named entities/portions of the question] and searches a corpus of data to extract pieces of evidence that are evaluated by a number of algorithms to generate candidate answers to the questions – Boguraev, paragraph 49); and 
receive at least one text response and a confidence metric for the at least one text response (QA system attempts to generate many candidate answers to the question presented – Boguraev, paragraph 49; pieces of evidence are evaluated for their contribution to a confidence score of a candidate answer – id. at paragraph 52);
determine the confidence metric indicates a confidence less than a confidence threshold (candidate answer with a confidence below a previously established confidence threshold value indicates that the QA system should obtain additional information or assistance to develop further the confidence scores of the candidate answers – Boguraev, paragraph 53); and
receive, from a data source, additional information associated with the question, wherein the second information associated with the question includes the additional information (candidate answer with a confidence below a previously established confidence threshold value indicates that the QA system should obtain additional information or assistance to develop further the confidence scores of the candidate answers – Boguraev, paragraph 53; external sources’ response to the follow-on inquiry will influence the QA system’s answer to the current question [so that the current question’s answer/second information includes the additional information] – id. at paragraph 35).”
Boguraev and the instant application are both in the field of natural language processing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Walter, Gupta, and Wang to submit representation of a question to a natural language processor and receive a result and a confidence metric for the result, as disclosed by Boguraev, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would ensure that the system is only giving answers that are likely to be correct.  See Boguraev, paragraph 35.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Walter, Gupta, and Wang to seek additional information when the confidence metric does not meet a threshold, as disclosed by Boguraev, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the system to identify missing links in the evidence necessary to answer the questions, thereby increasing the confidence in the answer.  See Boguraev, abstract, paragraph 55.



Regarding claim 7, Walter, as modified by Wang, Gupta, and Boguraev, discloses “determining the confidence metric indicates a confidence less than a confidence threshold (candidate answer with a confidence below a previously established confidence threshold value indicates that the QA system should obtain additional information or assistance to develop further the confidence scores of the candidate answers – Boguraev, paragraph 53); and 
receiving, from a data source, additional information associated with the question, wherein the second information associated with the question includes the additional information (candidate answer with a confidence below a previously established confidence threshold value indicates that the QA system should obtain additional information or assistance to develop further the confidence scores of the candidate answers – Boguraev, paragraph 53; external sources’ response to the follow-on inquiry will influence the QA system’s answer to the current question [so that the current question’s answer/second information includes the additional information] – id. at paragraph 35).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Walter, Gupta, and Wang to seek additional information when the confidence metric does not meet a threshold, as disclosed by Boguraev, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the system to identify missing links in the evidence necessary to answer the questions, thereby increasing the confidence in the answer.  See Boguraev, abstract, paragraph 55.

Claims 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Walter in view of Wang and Gupta and further in view of Allen et al. (US 20150339574) (“Allen”).

-37-generate a validation question including at least a portion of the second information associated with the question (validators are registered in a validation registry in association with one or more predetermined answer types or extension types – Allen, paragraph 77; for example, a LiteralValidator [validation question] may check to see if the candidate answer [second information] matches exactly the literal answer for the input question – id. at paragraph 79); 
transmit text representing the validation question to a second electronic device (a LiteralValidator [validation question] may check to see if the candidate answer matches exactly the literal answer for the input question – Allen, paragraph 79 [and is thus textual]; candidate answers are input to a validation engine for validation; the validation engine [second electronic device] further receives as input the validator registry [which looks up the validators corresponding to the answer types – see paragraph 75] and an extended answer key – id. at paragraph 85); 
receive from the second electronic device a response to the validation question (logic of the selected validators is applied to the candidate answer to determine if the criteria of the selected validators are satisfied or not [criteria satisfied or not = response], with an indication of the reasons why the candidate answer is either correct or incorrect being provided – Allen, paragraph 87); and 
determine the response corresponds to a named entity identified in the question (a LiteralValidator may check to see if the candidate answer matches exactly the literal answer for the input question – Allen, paragraph 79 [so that a positive response to the LiteralValidator would signify correspondence between the response and the question]; see also paragraph 64 (giving the example question “Who are Washington’s closest advisors?”, such that the answer would correspond to the named entity “Washington” in the question)).”
Allen and the instant application are both in the field of natural language processing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of See Allen, paragraph 25.

Regarding claim 26, Walter, as modified by Wang, Gupta, and Allen, discloses “determining a first score representing a first quality property of the first information associated with the question (QA system performs deep analysis on the language of the input question and the language used in each of the portions of the corpus of data found during the application of the queries using a variety of reasoning algorithms [portion of the corpus = information associated with the question]; each reasoning algorithm performs different analysis and generates a score; for example; some reasoning algorithms may look at the matching of terms and synonyms within the language of the input question and the found portions of the corpus of data [matching between the question and corpus terms = first quality property]; others may evaluate the source of the portion of the corpus of data and evaluate their veracity [veracity of corpus data = second quality property] – Allen, paragraph 17); 
determining a second score representing a second quality property of the first information associated with the question (QA system performs deep analysis on the language of the input question and the language used in each of the portions of the corpus of data found during the application of the queries using a variety of reasoning algorithms [portion of the corpus = information associated with the question]; each reasoning algorithm performs different analysis and generates a score; for example; some reasoning algorithms may look at the matching of terms and synonyms within the language of the input question and the found portions of the corpus of data [matching between the question and corpus terms = first quality property]; others may evaluate the source of the portion of the corpus of data and evaluate their veracity [veracity of corpus data = second quality property] – Allen, paragraph 17); and 
relevance scores generated by reasoning algorithms may be synthesized into confidence scores for various hypotheses; this process may involve applying weights to the various scores, where the weights have been determined through training of a statistical model – Allen, paragraph 68; resulting confidence scores or measures are processed by a final confidence merging and ranking stage which may compare the confidence scores and measures against predetermined thresholds [so that the answers whose confidence scores do not satisfy the threshold are discarded] – id. at paragraph 69).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Walter, Gupta, and Wang to determine scores associated with quality properties of the information, weight the scores, and compare the result to a threshold, as disclosed by Allen, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would ensure that only the highest quality answers available to the system are output to the user.  See Allen, paragraph 69 (only one final answer and confidence score from the ranked listing may be output to the user).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Walter in view of Wang and Gupta and further in view of Tur et al., “What Is Left to be Understood in ATIS?,” in 2010 IEEE Spoken Language Tech. Workshop 19-24 (2010) (“Tur”).
Regarding claim 21, Walter, as modified by Wang , Gupta, and Tur, discloses that “the determining the first type of the first subset comprises: 
determining that the first subset comprises one or more named entities corresponding to a carrier slot identifying a type of information the question is soliciting (spoken language understanding systems automatically identify the intent of a user as expressed in natural language, extract associated arguments or slots, and take actions accordingly to satisfy the user’s requests – Tur, sec. 1, first paragraph; ATIS training database’s sentences each has a goal and slots filled with phrases – id. at last paragraph before sec. 3; for instance, the utterance “How much is the cheapest flight from Boston to New York tomorrow morning?” has words like “cheapest” annotated Cost_Relative [indicating that the question is asking about cost, so “cheapest” is an entity that corresponds to a carrier slot] and “New York” annotated Arrival_City [indicating that the question is soliciting information about flights with a destination value “New York,” so “New York” is a named entity that corresponds to a content slot] – id. at Table 2).” 
Tur and the instant application both relate to natural language processing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Walter, Gupta, and Wang to determine that at least one of the entities contains a type of information the question is soliciting, as disclosed by Tur, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would ensure that the system can understand the intent of the user by understanding the arguments that make up the constituent parts of the user’s query.  See Tur, sec. 1, first paragraph.

Regarding claim 22, Walter, as modified by Wang, Gupta, and Tur, discloses that “the determining the second type of the second subset comprises: 
determining that the second subset comprises one or more named entities corresponding to a content slot identifying a value associated with information the question is soliciting (spoken language understanding systems automatically identify the intent of a user as expressed in natural language, extract associated arguments or slots, and take actions accordingly to satisfy the user’s requests – Tur, sec. 1, first paragraph; ATIS training database’s sentences each has a goal and slots filled with phrases – id. at last paragraph before sec. 3; for instance, the utterance “How much is the cheapest flight from Boston to New York tomorrow morning?” has words like “cheapest” annotated Cost_Relative [indicating that the question is asking about cost, so “cheapest” is an entity that corresponds to a carrier slot] and “New York” annotated Arrival_City [indicating that the question is soliciting information about flights with a destination value “New York,” so “New York” is a named entity that corresponds to a content slot] – id. at Table 2).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Walter, Gupta, and Wang to determine that at least one of the entities contains a value associated with information the question is soliciting, as disclosed by Tur, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would ensure that the system can understand the intent of the user by understanding the arguments that make up the constituent parts of the user’s query.  See Tur, sec. 1, first paragraph.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Walter in view of Wang and Gupta and further in view of Dalmas et al., “Using Information Fusion for Open Domain Question Answering,” in Proc. KRAQ Workshop, ICJAI 81-88 (2005) (“Dalmas”).
Regarding claim 24, Walter, as modified by Wang, Gupta, and Dalmas, discloses that “the determining that the first information associated with the question fails to satisfy the quality criterion comprises: 
determining that a degree of specificity of the first information associated with the question fails to satisfy the quality criterion (questions with a less well defined answer type, such as “What is pastrami made of?,” is well answered with “beef;” “food,” although conceptually true, is incorrect [i.e., does not satisfy a quality criterion of correctness] because it is too general – Dalmas, p. 87, second paragraph under sec. 6).”
Dalmas and the instant application both relate to natural language processing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Walter, Gupta, and Wang to reject information associated with a question because it is too general, as disclosed by Dalmas, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would ensure that responses to the question are actually responsive See Dalmas, sec. 6.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Walter in view of Wang and Gupta and further in view of Hess et al., “The Challenge of Technical Text,” in Question Answering: Strategy and Resources Workshop Program 31 (2002) (“Hess”).
Regarding claim 25, Walter, as modified by Wang, Gupta, and Hess, discloses that “the determining that the first information associated with the question fails to satisfy the quality criterion comprises: 
determining that the first information associated with the question comprises information unnecessary to answer the question (succinctness of a sentence with respect to an ideal answer is the ratio between the overlap and the total number of predicates in the sentence; succinctness value is 1 for the answer “rm removes one or more files” to the question “which command removes files?” and 0.25 for the answer “csplit prints the character counts for each file created, and removes any files it creates if an error occurs” [so the second answer has a lower succinctness score – i.e., is of lower quality – because it contains extraneous information] – Hess, sec. 5, antepenultimate and penultimate pages of article).”
Hess and the instant application both relate to natural language processing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Walter, Gupta, and Wang to determine that the answer to the question contains extraneous material, as disclosed by Hess, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would ensure that the answer provided by the system is as succinct as possible, thereby saving time for the user and decreasing confusion.  See Hess, second column on antepenultimate page and first column on penultimate page.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Walter in view of Wang and Gupta and further in view of Barzilay et al. (WO 2004025496) (“Barzilay”).
in a named entity substitution algorithm, for each named entity the longest variant of the name is determined (e.g., “George W. Bush, President of the United States of America”) [first string comprising a first proper noun] and the shortest variant [second string comprising a second proper noun] is determined; then the first reference to the named entity is replaced with the longest variant and each subsequent reference is replaced with the shortest variant – Barzilay, p. 16, l. 17-p. 17, l. 2; see also Fig. 8).”
Barzilay and the instant application both relate to named entity recognition and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Walter, Wang, and Gupta to substitute one proper noun with another proper noun, as disclosed by Barzilay, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would improve the quality of the result by substituting one noun that the system may not necessarily understand with another that the system does understand.  See Barzilay, p. 16, l. 17-p. 17, l. 2.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  With respect to independent claims 1 and 10, Applicant’s argument that Walter/Wang do not render obvious the claims as amended is moot by virtue of the addition of Gupta to the rejection of those claims.  Similarly, Applicant’s argument that Walter, Wang, and Gupta do not render obvious amended claim 35 is moot by virtue of the addition of Barzilay to the rejection of that claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Giuliano et al., “Instance-Based Ontology Population Exploiting Named-Entity Substitution,” in Proc. 22nd Int’l Conf. Computational Linguistics 265-72 (2008) (disclosing a system for populating an ontology by substituting a named entity by another named entity contained in the training data).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


/R.C.V./             Examiner, Art Unit 2125


/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As far as Examiner can tell, the specification does not explicitly indicate that the format of the text representing the question is “non-standardized.”  Paragraph 53 does provide an example of a question being provided in natural language format.  Therefore, Examiner will construe the term “non-standardized” to mean “in natural language.”